Citation Nr: 1136828	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a nerve disability of the upper extremities, other than the service-connected posttraumatic cervical strain with degenerative disc disease of C4-6, spinal stenosis of C6-7, and right and left radiculopathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to April 1973.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As directed in the July 2010 Remand, a VA examination was accomplished in July 2010.  Although the VA examiner provided a nexus opinion in an August 2010 addendum, the Board finds that the opinion is inadequate.  While the VA examiner concluded that there was no current evidence of ulnar neuropathy or ulnar entrapment syndrome, and diagnosed bilateral carpal tunnel syndrome, he provided no rationale for his opinion that the diagnosed bilateral carpal tunnel syndrome was less likely as not causally related to service.  Further, although no specifically requested to in the Remand, the examiner did not address the July 2003 letter from Dr. J.B.S. relating the Veteran's ulnar neuropathy and ulnar entrapment syndrome, first diagnosed in service in 1973, to his active duty service.  

Most of the probative value of a medical opinion comes from its reasoning.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because no rationale was provided for the examiner's opinion, and he did not address pertinent medical evidence associated with the claims file, remand is required.

Accordingly, the appeal is REMANDED for the following actions:

1.  Forward the Veteran's claim file to the July 2010 VA examiner, or if he is no longer available, another suitably qualified examiner, and ask that he provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome is the result of the Veteran's military service or is caused or aggravated by a service-connected disability.  Additionally, the examiner is asked to comment as to Dr. J.B.S.'s July 2003 private medical opinion.  The examiner should provide a complete rationale for the opinion(s) stated, citing to claims file documents as appropriate.  

2.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


